Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 1, the use of the language “a bracket” is vague, indefinite and/or confusing. It is unclear to the examiner whether the above mentioned language is referring to the bracket recited in claim 1, line 2, or to some other bracket. Thus, the metes and bounds of the claim is unclear.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 13 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (US 2014/0239143).
Hernandez discloses a side view mirror assembly for a vehicle comprising a base frame (20) configured to couple to a bracket (22, 24) that is connected to a vehicle static structure (17, 37), the base frame interfacing with the bracket through a guide (48) that is at least partially received within a pocket (40) when the base frame is coupled to the bracket; and a mirror housing assembly (14) adjustably supported by the base frame via element (34), wherein the vehicle static structure comprises portions of an A-pillar (37). Note figures 1-3 along with the associated description thereof.
6.	Claim(s) 1, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al  (US 2,737,852).
Porter et al discloses a side view mirror assembly for a vehicle comprising a base frame (18) configured to couple to a bracket (16, 17) that is connected to a vehicle static structure (14), the base frame interfacing with the bracket through a guide (28) that is at least partially received within a pocket (the opening in the base frame) when the base frame is coupled to the bracket; and a mirror housing assembly (15) adjustably supported by the base frame (see figures 1 and 4), wherein the mirror housing assembly includes a mirror (56, 58), a motor (30) to adjust a position of the mirror and an electric conduit (60) routed through the base frame to the motor (see figures 1 and 4) and wherein the mirror housing assembly includes an arm (27) pivotally attached to the base frame (via element 28), the arm supporting the mirror and motor.(see figures 1 and 4). Note figures 1 and 4 along with the associated description thereof.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al  (US 2,737,852) in view of Roberts et al (US 6,441,943).
Porter et al discloses all of the subject matter claimed, note the above explanation, except for the mirror housing assembly includes at least one light and one additional electrical feature.
	Roberts teaches it is well known to include a light and at least one additional feature in a side view mirror assembly in the same field of endeavor for the purpose improving driving conditions for a driver of a vehicle (see Fig. 3 along with the associated description thereof) .
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly of Porter et al to include a light and at least one other feature (i.e., heater, glare sensor…etc.), as taught by Roberts et al in order to improving driving conditions for a driver of a vehicle.
9.	Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	Claims 14-20 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
March 25, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872